ORDER

PER CURIAM.
Appellant, acting pro se, appeals the dismissal by the circuit court of his action for declaratory judgment. In his petition for declaratory judgment, Appellant challenges the calculation of his good time credits while at the Missouri Eastern Correctional Center. Appellant also appeals the denial of his petition to proceed in forma pauperis. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum *399opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).